U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10607

March 10, 2020

Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States v. Eric Freudenberg
20 Mag. 2661

 

Dear Judge McCarthy:

The defendant in the above-referenced Complaint was arrested this afternoon at the
Orange County Jail. Accordingly, the Government requests that the Complaint be unsealed,

Respectfully,

GEOFFREY S, BERMAN
United States Attorney_.

By: SV6)0A inks ee

“Marcia S. Cohen
Assistant U.S. Attorney
(914) 993-1902

 

APPLICATION GRANTED

Neem OC fh CaP,
Hon. Judith C. McCarthy

2 A NE ay at
re 2020

 
